Citation Nr: 0302188	
Decision Date: 02/05/03    Archive Date: 02/19/03

DOCKET NO.  00-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the veteran perfected a timely appeal of the RO's 
denial of his claim of service connection for right bundle 
branch block and mild right atrial, right ventricular and 
inferior vena cava dilation (cardiovascular disability).

2.  Whether the veteran perfected a timely appeal of the RO's 
denial of his claim of service connection for hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to April 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which held that the veteran did not 
have a pending appeal because he failed to file a timely 
Substantive Appeal with respect to its December 1997 and July 
1998 rating decisions that denied his claims of service 
connection for cardiovascular disability and hematuria, 
respectively, on the basis that they were not well grounded.  
The veteran timely perfected an appeal on the question of 
whether he filed timely Substantive Appeals, the only 
question currently before the Board.

In September 1999 written argument, the veteran's 
representative challenged the RO's denials of the veteran's 
claims of service connection for cardiovascular disability 
and hematuria, which the RO interpreted as a claim of clear 
and unmistakable error in the July 1998 rating decision that 
denied service connection for hematuria.  In October 1999, 
the RO determined that it's July 1998 decision was not 
clearly and unmistakably erroneous and confirmed and 
continued the denial of service connection for this 
condition, and notified him later that month; however, the RO 
took no similar action with respect to his cardiovascular 
claim.  In light of the following decision, however, in which 
the Board finds that the veteran has perfected timely appeals 
of both of these pending claims, the veteran's claims of 
clear and unmistakable error are moot.  38 C.F.R. § 3.105(a) 
(2002).

In January 2000, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Board Member.


FINDINGS OF FACT

1.  In a December 1997 rating decision, the RO denied service 
connection for cardiovascular disability and notified him of 
that determination.

2.  In a July 1998 rating decision, the RO denied service 
connection for hematuria and notified him of that 
determination.

3.  In December 1998, the veteran filed a Notice of 
Disagreement with the RO's December 1997 and July 1998 rating 
decisions that denied his claim of service connection for 
cardiovascular disability and hematuria, which included a 
request to testify at an RO hearing.

4.  In April 1999, the RO issued the veteran a Statement of 
the Case on his claims of service connection for 
cardiovascular disability and hematuria; in doing so, the RO 
acknowledged his request to testify at a hearing, and later 
that same month notified him that the hearing was scheduled 
to take place in May 1999.

5.  As instructed, the veteran reported to the hearing in May 
1999, but the hearing officer at the RO advised him that 
because his medical records had not been obtained and since 
his representative had not been notified, the hearing should 
be rescheduled.

6.  The veteran relied to his detriment on the advice of the 
RO hearing officer and thus was misled or induced by VA into 
allowing the deadline to pass for filing a timely Substantive 
Appeal.  

7.  In January 2000, the veteran filed a VA Form 9 that met 
the requirements of a Substantive Appeal in support of his 
cardiovascular disability and hematuria claims.

8.  In November 2000, the veteran testified at a hearing 
before a hearing officer at the RO.


CONCLUSION OF LAW

The veteran perfected a timely appeal of the RO's December 
1997 and July 1998 rating decisions.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.202 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that was not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Regulations implementing 
the VCAA are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  Except as specifically noted, 
the new regulations are effective November 9, 2000.

Although the Board notes that the Court has held that the 
VCAA is potentially applicable to all pending claims (see 
Holliday v. Principi, 14 Vet. App. 280 (2001)), the Court has 
recently held that VA's duties to notify and assist contained 
in the VCAA are not applicable to claims such as this one in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).

Background and Analysis

In May 1997, the veteran filed claims seeking service 
connection for numerous disabilities, including a heart 
condition and hematuria.  In December 1997, the RO denied 
service connection for cardiovascular disability and notified 
the veteran of the determination later that same month; the 
RO deferred action on his hematuria claim.  Thereafter, in a 
July 1998 rating decision, the RO denied service connection 
for hematuria, and again notified him of the determination 
that same month.

In December 1998, the veteran filed a Notice of Disagreement 
(NOD) with the RO's December 1997 and July 1998 denials of 
his claims for cardiovascular disability and hematuria; in 
doing so, the veteran requested the opportunity to testify at 
a hearing.  In April 1999, the RO issued him a Statement of 
the Case (SOC).  

In the April 1999 SOC, the RO acknowledged the veteran's 
hearing request, and later that same month notified him that 
the hearing was scheduled to take place on May 12, 1999.  The 
veteran reported on that date to testify, but the hearing 
officer advised him that because some of his medical records, 
including those from service, had not been obtained, and 
since his representative had not been notified, that the 
hearing be postponed.

VA regulations provide that a Substantive Appeal must be 
filed within 60 days from the date that the RO mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302 (2002).  Further, pursuant to 38 C.F.R. 
§ 20.202 (2002), a Substantive Appeal consists of a properly 
completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  According to the regulation, the Substantive 
Appeal should set out specific arguments relating to errors 
of fact or law made by the agency of original jurisdiction in 
reaching the determination or determinations being appealed.  
The regulation also states that proper completion and filing 
of a Substantive Appeal is the last action the appellant 
needs to take to perfect an appeal.

In January 2000, the veteran filed a VA Form 9 that satisfied 
the regulatory requirements for a Substantive Appeal; 
however, in a February 2000 rating action, the RO held that 
because it was not filed within 60 days of the mailing of the 
SOC, it was not timely, and in the absence of a showing of 
clear and unmistakable error, the determinations were final.

The Board notes that had the veteran testified at the May 
1999 hearing, a review of his November 2000 RO hearing 
transcript shows it would likely have constituted an adequate 
Substantive Appeal, and therefore he would have timely 
perfected appeals of the denials of his cardiovascular 
disability and hematuria claims.  See Tomlin v. Brown, 5 Vet. 
App. 355, 357 (1993).  As noted above, however, the veteran 
acceded to the recommendation of hearing officer at the RO 
and agreed to have the hearing postponed, and in January 
2000, filed a Substantive Appeal.

Although VA regulations provide that a Substantive Appeal 
must generally be filed within 60 days from the date that the 
RO mails the SOC to the appellant, or within the remainder of 
the one-year period from the date of mailing of the 
notification of the determination being appealed, whichever 
period ends later, see 38 C.F.R. § 20.302 (2002), in Bailey 
v. West, 160 F.3d 1360 (Fed. Cir. 1998), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit), 
held that equitable tolling was appropriate when a veteran 
was misled or induced by VA into allowing a filing deadline 
to pass.

In light of the Court's decision in Tomlin and the Federal 
Circuit's decision in Bailey, the Board finds that the 
veteran perfected a timely appeal of his cardiovascular 
disability and hematuria claims.  In light of the foregoing, 
the appeal is granted.




ORDER

As the veteran has perfected a timely appeal of the RO's 
December 1997 and July 1998 rating decisions that denied 
service connection for right bundle branch block and mild 
right atrial, right ventricular and inferior vena cava 
dilation and hematuria, the appeal is granted to this extent 
only.


REMAND

In light of the foregoing, and in compliance with the 
specific request of the veteran's representative's during the 
January 2002 Board hearing, the Board is REMANDING this case 
to the RO for the following action:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed, and 
then readjudicate the veteran's claims of 
service connection for cardiovascular 
disability and hematuria on the merits.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act Veterans 
Claims Assistance Act of 2000 (VCAA), 
which has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002).  If 
the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



